FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                            August 4, 2008
                       UNITED STATES COURT OF APPEALS
                                                                         Elisabeth A. Shumaker
                                    TENTH CIRCUIT                            Clerk of Court



 JOE FLOYD FULLER, SR.,

               Plaintiff - Appellant,

 v.                                                           No. 08-3077
                                                     (D. Ct. No. 08-CV-03065-SAC)
 BILLY WILCOX, Sergeant Deputy,                                 (D. Kan.)
 Johnson County Detention Center;
 VALERIE (LNU), Nurse, Johnson County
 Detention Center; CORRECT CARE
 SOLUTIONS,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before TACHA, KELLY, and McCONNELL, Circuit Judges.


       Joe Floyd Fuller, a prisoner appearing pro se, appeals the district court’s order

denying his motion for leave to proceed in forma pauperis (IFP) in his civil rights action

in the district court. The district court also denied Mr. Fuller leave to proceed IFP on

appeal. Exercising jurisdiction pursuant to 28 U.S.C. § 1291,1 we grant Mr. Fuller leave

to proceed IFP on appeal, vacate the district court’s order denying him leave to proceed

       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
       An order denying a motion for leave to proceed IFP is a final, appealable order.
Roberts v. United States Dist. Ct., 339 U.S. 844, 845 (1950) (per curiam).
IFP in that court, and remand for further proceedings.

                                      I. Background

       In a previous order, this Court found that Mr. Fuller had filed in federal court at

least three prisoner actions or appeals that were determined to be frivolous or malicious or

failed to state a claim upon which relief may be granted. Fuller v. Wilcox, No. 08-3077,

Mar. 24, 2008. Mr. Fuller does not challenge his status as a prisoner who has filed at

least three such actions or appeals. Consequently, under 28 U.S.C. § 1915(g), Mr. Fuller

may not proceed IFP on appeal—or in the district court—unless he is “under imminent

danger of serious physical injury.” We therefore ordered Mr. Fuller to show cause why

this appeal should not be dismissed for failure to prepay the entire appellate filing fee as

required by § 1915(g).

                                       II. Discussion

       To determine whether Mr. Fuller is “under imminent danger of serious physical

injury,” we look to the allegations in his complaint. See Ibrahim v. Dist. of Columbia,

463 F.3d 3, 6 (D.C. Cir. 2006). In addition, we liberally construe his complaint,

accepting the allegations as true. See Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir.

2005) (noting that we construe “a pro se complaint liberally” and “must accept the

allegations of the complaint as true” (quotation omitted)). In order to meet the “imminent

danger” requirement, “the harm must be imminent or occurring at the time the complaint

is filed.” Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003). In other words,

allegations of past injury or harm are insufficient, see id., as are vague and conclusory

                                             -2-
assertions of harm, see White v. Colorado, 157 F.3d 1226, 1231 (10th Cir. 1998). To fall

within the exception, Mr. Fuller’s complaint must therefore contain “specific fact

allegations of ongoing serious physical injury, or of a pattern of misconduct evidencing

the likelihood of imminent serious physical injury.” Martin v. Shelton, 319 F.3d 1048,

1050 (8th Cir. 2003) (emphasis added).

       The district court denied Mr. Fuller leave to proceed IFP because it determined

that Mr. Fuller failed to allege a serious physical injury occurring at the time he filed the

complaint. But although most of Mr. Fuller’s allegations concern past injuries, he also

alleges that he is unable to walk without a wheelchair and prison officials have refused to

provide him with one. He claims that, without a wheelchair, he is forced to crawl and is

unable to walk to the shower or lift himself from the cell floor to his bed. If Mr. Fuller

does indeed require a wheelchair, the failure to provide him with one could result in a

number of serious physical injuries. We therefore conclude that Mr. Fuller’s allegations,

assuming they are true, satisfy the imminent danger exception.

       In concluding that the exception applies, we express no opinion concerning the

merits of Mr. Fuller’s claim. See Ciarpaglini, 352 F.3d at 331 (noting that “§ 1915(g) is

not a vehicle for determining the merits of a claim”). On remand, the district court should

dismiss the complaint as part of the screening process if it determines that the complaint

is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from an immune defendant. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A.

Provided the complaint satisfies the threshold requirements, the court should

                                             -3-
provisionally grant IFP status and proceed with service of process. If the defendants

challenge the factual allegations supporting the imminent danger exception, the district

court must then determine whether these allegations are credible. See Fuller v. Myers,

123 Fed. App’x 365, at *2 (10th Cir. 2005) (unpublished opinion) (citing Gibbs v.

Roman, 116 F.3d 83, 86–87 (3d Cir. 1997), overruled on other grounds by Abdul-Akbar

v. McKelvie, 239 F.3d 307 (3d Cir. 2001) (en banc)).

                                     III. Conclusion

       Because Mr. Fuller’s complaint facially satisfies the imminent danger requirement,

we VACATE the district court’s denial of his motion for leave to proceed IFP and

REMAND for further proceedings. We also GRANT Mr. Fuller leave to proceed IFP in

this appeal and remind him of his obligation under § 1915(b) to make payments until the

appellate filing fee is paid in full. In addition, we DENY Mr. Fuller’s motion to

supplement his opening brief.

                                          ENTERED FOR THE COURT,



                                          Deanell Reece Tacha
                                          Circuit Judge




                                           -4-